Citation Nr: 0902889	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a specific phobia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and June 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in January 2005.  A transcript of the 
hearing is of record.  The veteran failed to report for a 
videoconference hearing before the Board in October 2008.  He 
has not requested that the hearing be rescheduled.  
Accordingly, his request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to service connection for a specific 
phobia is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided with the 
notice required under the VCAA by letter mailed in December 
2003, prior to the initial adjudication of the claim.  
Although he was not provided with notice concerning the 
disability-rating and effective-date elements of the claim, 
the Board has determined that there is no prejudice to the 
veteran in proceeding with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for PTSD is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide notice 
with respect to those elements of claim is no more than 
harmless error.

The Board notes that the veteran's representative alleged in 
November 2008 that the veteran should have received 
additional VCAA notice in accordance with 38 C.F.R. 
§ 3.304(f)(3) (2008) because his claim for service connection 
for PTSD is based in part on personal assault.  Specifically, 
the representative stated that the veteran testified in 
January 2005 that he had experienced hazing.  The Board has 
carefully examined the veteran's hearing testimony and 
concluded that the veteran has not alleged that he 
experienced in-service personal assault, to include hazing.  
Although he testified that his instructors at jump school 
would "get in [his] face," he did not indicate that he ever 
was subject to physical attack or any other irregular 
treatment.  Therefore, the Board finds that no additional 
VCAA notice is required under 38 C.F.R. § 3.304(f)(3).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim.  In general, an 
examination or opinion is necessary if there is: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an injury or 
disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another 
service-connected disability; and (4) insufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Here, there is no competent evidence suggesting that the 
veteran has PTSD.  Accordingly, the Board finds that a VA 
examination or opinion is not necessary in order to decide 
the claim.

The record reflects that service medical records, service 
personnel records, and VA treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
PTSD because it is related to service.  He has identified 
several in-service stressors which generally pertain to his 
experience as a parachutist.

The record reflects that the veteran received the Parachutist 
Badge.  Therefore, his participation in parachuting 
activities is presumed.  The Board notes, however, that the 
medical evidence of record does not establish that the 
veteran has PTSD.

The veteran complained of PTSD to a VA physician in November 
2004, and the physician questioned whether the veteran had a 
PTSD diagnosis.  In March 2005, the veteran again sought 
psychiatric treatment, and his health care provider rendered 
diagnostic impressions of anxiety and a fear of heights.  The 
veteran was treated by a VA psychiatrist in May 2005 and was 
diagnosed with a specific phobia (environmental type), 
depressive disorder, and alcohol abuse.  No diagnosis of PTSD 
was rendered in accordance with 38 C.F.R. § 4.125(a) by any 
of these health care providers.

The Board notes that an August 2006 PTSD screening was 
positive.  The Board also notes that the veteran believes he 
has PTSD.  However, neither the positive screening result nor 
the veteran's opinion that he has PTSD constitutes a valid 
PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a).  See 
38 C.F.R. § 3.304(f).  

In sum, the competent medical evidence of record supports the 
conclusion that the veteran does not have PTSD.  In the 
absence of competent evidence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran also contends that service connection is 
warranted for a specific phobia because it is related to his 
in-service experience as a paratrooper.  The veteran 
testified and explained in written statements that his fear 
of heights has existed continuously since service.

Service treatment records contain no evidence of psychiatric 
disability, and an examination performed in June 1974, prior 
to the veteran's release from active duty, revealed no 
psychiatric abnormalities.  However, service personnel 
records show that the veteran was subject to disciplinary 
action on four occasions, including one incident involving 
his unauthorized absence from airborne training in early 
1972.

As noted, the veteran's participation in parachuting 
activities during active service is presumed since he 
received the Parachutist Badge.  In addition, the record 
reflects that the veteran was diagnosed with a fear of 
heights in March 2005 and with a specific phobia 
(environmental type) in May 2005.  Neither of the diagnosing 
health care providers opined concerning the etiology of the 
veteran's disability.

In light of the veteran's statements concerning his phobia, 
the May 2005 diagnosis, and his documented in-service 
parachuting activities, the Board finds that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any currently present specific phobia.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a psychiatrist or a 
psychologist to determine the nature 
and etiology of any currently present 
specific phobia.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present specific phobia is 
etiologically related to the veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for a specific phobia.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


